892 F.2d 1049
NOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.In Re MAG INSTRUMENT, INC., Petitioner.
No. 256.
United States Court of Appeals, Federal Circuit.
Nov. 17, 1989.

Before MARKEY, Chief Judge, RICH, Circuit Judge and EDWARD S. SMITH, Senior Circuit Judge.

ORDER

1
Upon consideration of the unopposed motion of the U.S. International Trade Commission to dismiss Mag Instruments, Inc.'s petition for writ of mandamus as moot,

IT IS ORDERED THAT:

2
The motion is granted.